Citation Nr: 0101182	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 21, 1964 to June 
23, 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a previously denied 
claim for entitlement to service connection for 
schizophrenia.  The RO found that new and material evidence 
had not been submitted.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal from rating 
decisions of March 1967, June 1974, and February 1993 that 
denied service connection for schizophrenia.

2.  Evidence submitted since the February 1993 rating 
decision includes contentions and records pertaining to the 
veteran's mental health history that were not previously 
reviewed.

3.  Schizophrenia was not clearly and unmistakably present 
prior to service.  

4.  The veteran's schizophrenia did not have its onset during 
the veteran's two months of active duty.  


CONCLUSIONS OF LAW

1.  The rating decisions of March 1967, June 1974, and 
February 1993 denying service connection for schizophrenia 
are final decisions.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the February 1993 rating 
decision is new and material to the veteran's claim for 
service connection for schizophrenia.  The claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran's schizophrenia was not incurred or 
aggravated in service.  38 U.S.C.A. § 1111, 1131, 1137 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (November 9, 2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence

The RO denied service connection for the veteran's 
schizophrenia in rating decisions issued in March 1967, June 
1974, and February 1993.  A rating decision become a final 
decision when a claimant does not file a notice of 
disagreement with that decision within one year after the 
decision is issued.  See 38 U.S.C.A. § 7105 (West 1991).  A 
rating decision also becomes final if the claimant files a 
timely notice of disagreement, but does not file a timely 
substantive appeal.  Id.  The veteran did not file a notice 
of disagreement with the March 1967 rating decision.  He 
filed a notice of disagreement with the June 1974 rating 
decision, but did not file a substantive appeal.  He did not 
file a notice of disagreement in the February 1993 decision.  
Therefore, each of those decisions became a final decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (2000).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the February 1993 rating decision is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the February 1993 decision.

The evidence that was associated with the veteran's claims 
file prior to the February 1993 rating decision includes 
medical and mental health records from service, private, and 
VA sources, as well as statements from the veteran and 
members of his family.  The evidence that has been added to 
the veteran's claims file since the February 1993 rating 
decision includes hearing testimony and additional written 
statements from the veteran and family members, Social 
Security records, and additional medical records.  The 
evidence added since February 1993 includes information about 
the veteran's mental health history that was not in the 
claims file prior to February 1993.  Some of the recently 
added evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board finds that evidence that has been added since 
February 1993 is both new and material.  Therefore, the claim 
is reopened.

2.  Merits

Having reopened the veteran's claim for service connection 
for schizophrenia, the Board will consider that claim on its 
merits.  The Board notes VA's duty to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(November 9, 2000) (to be codified at 38 U.S.C. § 5103A).  
The evidence submitted with regard to the veteran's claim 
includes numerous reports of mental health examinations and 
treatment, as well as records and contentions that address 
the veteran's mental health history.  The evidence compiled 
with respect to the claim does not point to the existence of 
any additional evidence that would be relevant to the claim.  
The Board finds that the facts relevant to the claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

The veteran has received extensive psychiatric treatment, and 
his current diagnosis is schizophrenia.  He has presented 
three essentially separate theories to support his claim for 
service connection for schizophrenia--that his schizophrenia 
began during his active service from April 1964 to June 1964; 
that it pre-existed service but was aggravated during that 
service; or that it became manifest and disabling within one 
year after his separation from service.

Concerning whether schizophrenia pre-existed service, a 
veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).  

In a medical history report completed in connection with a 
pre-induction examination in February 1964, the veteran 
indicated that he had a history of a nervous disorder.  He 
reported that he had been out of work because of a nervous 
illness.  He also reported that he had never been admitted to 
a mental institution.  In the sections for comments provided 
by the doctor, "Nerves" was noted.  However, on the report 
of examination that  pre-induction examination "normal" was 
checked for all parts and systems to be evaluated, including 
psychiatric condition.  On the report of a June 1964 
separation examination, "normal" was checked for the 
veteran's psychiatric condition.  The report contains a note 
that the veteran had fatigue, most probably due to being 
overweight.  The veteran's service medical records do not 
contain any other reference to mental or emotional problems.  
The veteran's service separation document, DD Form 214, 
indicates that the veteran was discharged, and that the 
character of his service was honorable.  A record dated in 
1999 indicates that the RO requested information from the 
United States Army, specifically, the reason for the 
veteran's separation from service.  The Army responded that 
the reason was "convenience of the government."

The report of history of a nervous condition, with "Nerves" 
noted as a comment, but with a normal psychiatric status on 
examination, cannot be considered to be a "noting" of the 
condition on entrance.  Therefore, there is a presumption of 
soundness, which can only be rebutted by clear and 
unmistakable evidence.  The burden of proof in finding clear 
and unmistakable evidence of preexistence is on the VA.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  A bare 
conclusion written by a medical professional, without a 
factual predicate provided, is not sufficient to rebut the 
statutory presumption of soundness.  Miller v. West, 11 
Vet.App. 345 (1998).  However, rebuttal evidence may consist 
of a medical professional's after-the-fact opinion regarding 
the probable onset of the disease or condition, if it leads 
clearly and unmistakably to the conclusion that the injury or 
disease existed before the veteran entered the service.  
Harris v. West, 203 F.3d 1347 (2000).  

The remainder of the evidence suggestive of pre-existence was 
recorded after service.  Treatment notes dated in January 
1965 noted that the veteran's symptoms had been going on for 
three or four years, with continuing tics, and without much 
improvement.  It was indicated that the veteran's 
psychological symptoms were worse, and that the veteran had 
been saying bad words, beating the table, and feeling 
restless.  The veteran's father reported that the veteran had 
received blows to his head in 1960.  The examiner noted that 
the veteran appeared depressed and hysterical.

The report of a private psychiatric evaluation in October 
1969 reflects the veteran's report that he had been unable to 
work for more than two years.  He reported that he had begun 
to feel ill approximately ten years prior to the 1969 
evaluation.  He reported that he had hit his head on a beam 
while working, and had subsequently started feeling nervous 
and sleepless.  He reported that he had become psychotic, and 
had been hospitalized, approximately six years prior to the 
1969 evaluation.

A history taken in January 1970, at a Department of Health 
psychiatric hospital in Rio Piedras, Puerto Rico, reflects 
that the veteran's father reported that the veteran had been 
hospitalized for psychiatric treatment in Ponce, Puerto Rico, 
for two months in 1962.  However, a social history obtained 
during that same hospitalization, also in January 1970, 
indicates that the veteran had first been hospitalized in the 
Ponce hospital four years prior to the 1970 treatment.  It 
was reported that the veteran had been about 23 years old 
when he began to show symptoms.  He had been working at a 
supermarket at the time, and taking classes.  He had spent 
some time in outpatient treatment until it was necessary to 
hospitalize him.  

In October 1975, A. L. S. R., M.D., a psychiatrist affiliated 
with the Hato Rey Psychiatric Hospital in Hato Rey, Puerto 
Rico, wrote that the veteran had been hospitalized twice at 
that hospital, "because of an exacerbation of his nervous 
symptomatology, which dates back to childhood, age eleven."

In January 1984, private neurologist J. R. H., M.D., reported 
that the veteran had been in neurological treatment since May 
1980.  Dr. H. reported that the veteran had a history of 
cranial trauma 22 years prior to the 1984 statement.  After 
the trauma, Dr. H. reported, the veteran began to have mental 
changes and disturbed behavior.  

Finally, at a hearing before a hearing officer in April 1999, 
the veteran testified that he had a nervous condition prior 
to service, and that he had been discharged as not fit for 
service, due to the nervous condition.  The veteran's brother 
testified that he was aware that the veteran had received 
psychiatric treatment prior to his service.  The brother 
stated that he did not know the reason for the veteran's 
discharge from service.

This evidence, while indicative of the existence of some 
psychiatric symptomatology prior to service, does not 
unequivocally show that schizophrenia was present.  The 
comment of "nerves" on the pre-induction medical history is 
a bare conclusion.  The after the fact evidence is not 
sufficiently detailed, nor does it lead inescapably to the 
conclusion that schizophrenia pre-existed service.  Although 
there is more than one report of a history of a psychiatric 
hospitalization prior to service, the RO has not obtained any 
records of such a hospitalization, and there is no statement 
that the veteran had schizophrenia prior to service, from 
someone who has actual knowledge of any such hospitalization, 
and who is competent to report on the illness for which he 
may have been hospitalized.  Accordingly, the presumption of 
soundness has not been rebutted.  

Turning to the claim that schizophrenia was first shown in 
service, or within a year of separation, service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

In a May 1974 claim for VA benefits, the veteran reported 
that he had had a nervous condition since April 1964.  In a 
January 1998 statement, the veteran wrote that he had become 
sick during his basic training in service, and that his 
nervous condition had gotten worse since then.  

Outpatient treatment notes from the Bureau of Health, dated 
in October 1964, indicate that the veteran had been brought 
in by his parents, who were worried because the veteran said 
that he wanted to kill himself.  The veteran reported that he 
had quit his job because he was nervous.  The examiner noted 
that the veteran appeared intelligent, coherent, relaxed, and 
cooperative.  He had a nervous tic of the upper lip and 
tongue.  The examiner's impression was depressive reaction, 
rule out psychosis.  The examiner prescribed psychiatric 
medication.  On a follow-up visit, the veteran reported that 
his state of depression had improved, and that he did not 
have any suicidal ideas.  The examiner noted that the veteran 
had a nervous tic.  The examiner continued to prescribed 
psychiatric medications.  Treatment notes dated in January 
1965 indicate that the veteran's psychological symptoms were 
worse, and that the veteran had been saying bad words, 
beating the table, and feeling restless.  The examiner noted 
that the veteran appeared depressed and hysterical.

A disability determination document, dated in January 1969, 
from the United States Social Security Administration (SSA), 
indicates that SSA found the veteran to have been under a 
disability since December 1965, due to a diagnosis of 
schizophrenic reaction, chronic, undifferentiated type.  The 
report of a private psychiatric evaluation in October 1969 
reflects the veteran's report that he had been unable to work 
for more than two years.  He reported that he had begun to 
feel ill approximately ten years prior to the 1969 
evaluation.  He reported that he had hit his head on a beam 
while working, and had subsequently started feeling nervous 
and sleepless.  He reported that he had become psychotic, and 
had been hospitalized, approximately six years prior to the 
1969 evaluation.

As noted above, a social history taken in January 1970 at the 
Department of Health hospital indicates that the veteran had 
two previous hospitalizations at the Ponce hospital, the 
first four years prior to the 1970 treatment.  It was 
reported that the veteran had been about 23 years old when he 
began to show symptoms.  He was born in January 1942.  

The report of a private psychiatric evaluation in September 
1988 reflects the veteran's report that he developed a 
nervous condition in 1964.  In notes from January 1992, VA 
psychiatrist M. S. L., M.D., noted that the veteran served 
less than ninety days in the military, and was discharged, 
apparently due to schizophrenia.  

In May 1992, the Community Mental Health Center in Ponce, 
Puerto Rico, provided a case summary for the veteran.  It was 
reported that the veteran's first visit was in October 1964, 
at the outpatient clinic.  He reportedly had periods of 
inpatient treatment in 1965 and 1966, and was last seen at 
the Ponce facility in September 1969.

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The evidence that the veteran's 
disability had its onset during service consists of his own 
statements, which are contradicted by other statements 
elsewhere.  Medical evidence attributing the onset to service 
consists of histories provided to doctors who treated the 
veteran many years after service.  Significantly, the 
evidence in service, and for several years thereafter, does 
not attribute the onset to service.  The psychiatrist who, in 
January 1992, reported that the veteran had been discharged 
"apparently" due to schizophrenia, did not provide any 
support for his conclusion, and is contradicted by numerous 
other medical statements, including those made much closer in 
time to the period of the veteran's service.  Accordingly, 
the preponderance of the evidence is against a finding that 
schizophrenia had its onset in service.  

The veteran also contends that he developed schizophrenia 
within a year of discharge from service, and the medical 
evidence shows that in October 1964, the veteran was 
diagnosed with depressive reaction, rule out psychosis.  In 
the case of certain chronic diseases, including psychoses, 
where a veteran has more than 90 days of active service, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  However, the veteran was only on 
active duty for 60 days; thus, the presumption does not 
apply.  

As the preponderance of the evidence indicates that the 
veteran's schizophrenia was not incurred or aggravated in 
service, the Board denies his claim for service connection 
for schizophrenia.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals



 

